Citation Nr: 0014604	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-21 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for chronic lumbar back pain with degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post fracture, chronic right foot pain.

3.  Entitlement to a total disability rating based upon 
individual unemployability and due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.  His appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of December 1997 and August 
1998 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has mild degenerative changes throughout his 
lumbar spine and he does not have muscle spasm, but his range 
of motion is markedly limited and a VA examiner has 
recommended that he only work 20 hours per week because of 
his back.

3.  The veteran's ankles have no limitation of motion; 
although both of his feet had calluses, he does not have 
tenderness in his heels.

4.  According to a March 1998 VA letter, the veteran should 
not work more than 20 hours per week because of his service-
connected lumbar back disorder; however, this constitutes 
marginal employment under VA regulations.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for chronic lumbar back pain with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for status post fracture, chronic right foot pain 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, Diagnostic Code 5284 
(1999).

3.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation when taken 
in the light most favorable to the claims.  They are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Fenderson v. West, 12 Vet.App. 
119, 126 (1999).  Furthermore, the Board is satisfied that 
the RO has obtained and fully developed all relevant evidence 
necessary for an equitable disposition of this appeal and 
that no additional assistance to the veteran is necessary.  
See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluation is based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because the veteran appealed his initial 
ratings, the rule from Francisco v. Brown, 7 Vet. App. 55 
(1994), that the present level of disability is of primary 
importance, is not applicable.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. at 125.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Chronic lumbar back pain with degenerative changes

Service connection was established by a rating decision of 
December 1997, and the RO assigned a 40 percent evaluation 
from the time of the initial March 1997 claim under 
Diagnostic Code (DC) 5010-5292.  Under DC 5292, slight 
limitation of motion of the lumbar spine is assigned a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine is assigned a 20 percent rating and severe 
limitation of motion of the lumbar spine is assigned a 40 
percent disability rating.  38 C.F.R. § 4.71a, DC 5292.

The veteran has also been evaluated under DC 5010, providing 
that arthritis, due to trauma and substantiated by X-ray 
findings, should be rated as degenerative arthritis.  Under 
DC 5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation for degenerative arthritis (hypertrophic or osteo-
arthritis) is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
In the absence of limitation of motion, a 20 percent 
evaluation, the highest allowable, is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

An outpatient progress note of June 1976 shows that the 
veteran injured his lower back while doing toe-touching 
exercises during his military service.  Since that time, the 
veteran has had a stabbing-type pain in his back.  The 
examiner stated that the veteran had full range of motion, 
but the back was tender on palpation.

A progress note of November 1995 from the Adventist Health 
Medical Clinic reflects that the veteran had back pain in his 
flank.  The rest of the progress notes from Adventist Health 
Medical Clinic did not concern the veteran's back; rather, 
the progress notes reflect treatment for anxiety and 
depression.

The veteran was diagnosed with chronic low back pain at a VA 
examination in March 1997.  An X-ray of the lumbar back 
revealed "only minor degenerative changes to involve the 
dorsolumbar junction."  The examiner indicated that he did 
not see sign of recent fracture or compression.

A VA progress note dated in March 1997 shows that the veteran 
complained of back pain, and he was diagnosed with 
degenerative joint disease of the spine.  During a VA 
examination in April 1997, the veteran reported that he hurt 
his back in the military while he was doing an isometric 
exercise.  The veteran was given a corset, but he reported 
chronic pain since the injury.  The veteran did not have any 
postural abnormalities, but he had pain on palpation with 
some loss of lordosis on the musculature of his back.  
Forward flexion was 30 degrees, backward extension was 10 
degrees, left lateral flexion was 10 degrees, and right 
lateral flexion was 15 degrees.  The veteran could rotate 25 
degrees to the left and 30 degrees to the right.  The 
examiner indicated that the veteran had pain in excess at the 
end of his range of motion, but otherwise he had chronic back 
pain.  A VA progress note dated in May 1997 also shows that 
the veteran had low back pain of a radiating nature.

In March 1998, a VA orthopedic surgeon wrote a letter stating 
that he examined the veteran and in his opinion, the veteran 
would be better if he limited his daily activities by half.  
The VA surgeon suggested that the veteran limit his 
activities to half-time, or 20 per week of work.

At a VA examination in June 1998, the veteran was again 
diagnosed with chronic low back pain.  However, the 
examination report does not reflect that the veteran was 
examined at that time.  An X-ray taken in January 1999, 
however, shows that the veteran had degenerative changes at 
T12/L1.  The examiner stated that there were mild 
degenerative changes throughout the lumbar spine, but there 
was no significant interval change.  The examiner also 
reported that there had been no significant change with 
regard to the veteran's back since June 1998.

A February 1999 VA examination report reflects that the 
veteran had an ileostomy and it prevented him from using his 
back brace.  On physical examination, there was no joint 
swelling and no muscle atrophy.  The veteran was unable to 
walk on his toes and heels.  His lumbar spine showed 
tenderness in the sacral area, but there was no paravertebral 
muscle spasm.  Straight leg raise was positive at 30 degrees 
bilaterally.  The range of motion of the lumbar spine was 
markedly limited and the veteran was barely able to bend 
forward, backward, or sideways.  Moreover, the examiner 
stated that rotation produced pain.  The examiner diagnosed 
chronic low back pain and traumatic arthritis of the lumbar 
spine.

In light of the foregoing medical evidence, the Board 
concludes that an evaluation in excess of 40 percent is not 
warranted for the symptomatology presented by the veteran.  
In this regard, the Board notes that the veteran is currently 
assigned the maximum evaluation under Diagnostic Code (DC) 
5292 for severe limitation of motion, and the record indeed 
reflects that his lumbar spine has severe limitation of 
motion.  The RO has also considered DC 5010 and degenerative 
arthritis under DC 5003.  The veteran has had back problems 
since the toe-touching incident during his active service, 
and the record reflects back pain complaints since June 1976.  
At that point, the veteran had full range of motion, but 
recent records show that he now has severe limitation of 
motion to warrant the 40 percent evaluation.  Nevertheless, a 
higher evaluation is not warranted.  A 10 percent or a 20 
percent evaluation will not be applied for degenerative 
arthritis, as the veteran is already receiving higher 
evaluations for his limitation of motion of the spine.  The 
veteran had forward flexion of 30 degrees in March 1997, and 
the VA examination report of June 1998 shows that he had mild 
degenerative changes throughout his lumbar spine, especially 
at T12/L1.  The February 1999 examination report corroborates 
that the veteran has marked limitation of motion of the 
lumbar spine.  

However, the veteran may not receive a higher schedular 
evaluation because there has never been a diagnosis of 
intervertebral disc syndrome.  Although the veteran could not 
heel and toe walk in February 1999, the examiner stated that 
there was pain on movement; he did not state that there was 
narrowing of the veteran's disc spaces.  The examiner in June 
1998 indicated that there was no significant change with 
regard to the veteran's back in recent months.  Although the 
VA examiner in March 1998 stated that the veteran should 
limit his activities, he did not state that this opinion was 
based on a diagnosis of intervertebral disc syndrome.  
Instead, it is entirely reasonable that this opinion was 
based on the same limitation of motion for which the veteran 
has been assigned a 40 percent evaluation.  In fact, no 
examiner has stated that the veteran has narrowing disc 
spaces or intervertebral disc syndrome, and there is no 
evidence that the Board should apply an extra-schedular 
analysis with regards to this veteran's claim.  Under the 
U.S. Court of Appeals for Veterans Claim's (Court) holding in 
DeLuca, the Board has considered weakness, limitation of 
movement, and excess fatigability under the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and although the veteran has some 
excess fatigability, the Board will not apply a higher 
evaluation under these provisions.

Status post fracture, chronic right foot pain

Service connection was established for the veteran's right 
foot disorder and a 10 percent evaluation is currently 
assigned under DC 5284.  That code provides that a 10 percent 
evaluation is warranted for moderate foot injuries, other.  
Moderately severe foot injuries warrant a 20 percent 
evaluation, and severe foot injuries warrant a 30 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5284 (1999).

According to an April 1997 VA examination report, the veteran 
had a right foot stress fracture while in Basic Training.  
The injury apparently occurred while the veteran was running, 
and he had hit a rock and severely hurt the foot.  The 
veteran had treated the injury with a bandage wrap, and since 
the injury he had reported a chronically swollen and painful 
foot, especially when he stood or walked for a long time.  
The veteran reported that he had some excess fatigability in 
the foot, but that there was no incoordination.  He was 
diagnosed with chronic right foot pain, although the examiner 
stated that the veteran did not have increased pain at the 
time of the examination.

A VA examination report of June 1998 reflects that the 
veteran had no musculoskeletal abnormalities.  Both of the 
veteran's feet showed no signs  of significant abnormalities 
or deformities.  The feet had a good range of motion.  A 
February 1999 VA examination report shows that the veteran's 
feet had calluses on both heels, but there was no tenderness 
on the soles or balls of either foot.

After weighing the foregoing medical evidence, the Board 
concludes that an initial rating in excess of 10 percent is 
not warranted because the examiner in June 1998 indicated 
that the veteran's right foot had good range of motion.  
Although it is clear that the veteran's feet have calluses, 
the examiner in June 1998 reported that there was no 
tenderness.  The veteran has reported foot problems, 
especially when he walks and stands for prolonged periods, 
and he has some excess fatigability in the foot, but on the 
other hand, the examiner in April 1997 stated that there was 
no incoordination.  The Board understands that the veteran 
has pain in his foot, which is not necessarily manifested 
during the actual VA examinations, but the fact that he had 
good range of motion does not seem to conform to a finding 
that his foot injury is moderately severe, rather than 
moderate.  Again, the Board has weighed the Court's decision 
in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
but the Board believes that the 10 percent evaluation 
adequately accounts for the veteran's current right foot 
symptomatology.  The Board has further considered application 
of the benefit-of-the-doubt rule, but because the 
preponderance of the evidence is against a higher evaluation, 
that rule does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

TDIU

The veteran contends that his service-connected disabilities 
entitle him to a total evaluation based on individual 
unemployability.  The Board finds the veteran's claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is further satisfied that all facts 
relevant to this claim have been properly and sufficiently 
developed.

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience, but the veteran's age and the 
impairment caused by nonservice-connected disabilities are 
not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  The veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Because the veteran's lumbar back and right foot are 
collectively evaluated at 50 percent, he does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  
Notwithstanding, a total rating based on individual 
unemployability may be granted on the basis of extraschedular 
considerations in a case in which a veteran is in fact 
unemployable by reason of his service-connected disabilities, 
but who fails to meet the percentage requirements.  Specific 
attention is afforded the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  Determinations are made irrespective of the veteran's 
age, however.  For the reasons set forth below, the Board 
finds that the evidence reflects that the veteran's service-
connected lumbar back disorder renders him unable to secure 
or follow a substantially gainful occupation within the 
meaning of VA law.  As such, the criteria for assignment of a 
total rating on an extra-schedular basis, pursuant to 
38 C.F.R. § 4.16(b), have been met and the claim must be 
granted.

According to the veteran's April 1998 application for 
increased compensation based on unemployability, he worked as 
a school bus driver from September 1985 to August 1996.  In 
August 1996, the veteran began working full time for the Mid-
Nebraska Individual Services with mentally and physically 
disabled individuals.  A March 1998 letter shows that a VA 
examiner recommended that the veteran's work be cut in half 
and his work should be limited to 20 hours per week because 
of his low back symptoms.  The veteran listed his monthly 
income as $850 per month, to be reduced by half as of April 
1998.  

Initially, the Board notes that the record does not contain a 
medical opinion establishing permanent and total 
unemployability.  The VA examiner in April 1998 stated that 
the veteran should work half the hours which he presently 
works, not that he should work zero hours.  However, the 
record does contain the March 1998 VA letter in which an 
orthopedic surgeon has offered his opinion that the veteran 
should only work for 20 hours per week because of his low 
back symptoms.  Because this constitutes marginal employment, 
the Board will grant the claim, as 38 C.F.R. § 4.16 provides 
that marginal employment generally shall be deemed to exist 
when the veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau 
of the Census, as the poverty threshold for one person.  The 
Board has considered the nature of the veteran's employment-
working with physically and mentally handicapped persons-but 
because he can only work 20 hours per week because of his 
service-connected low back disorder, the Board finds that the 
requirements of 38 C.F.R. § 4.16 have been met.


ORDER

Entitlement to an initial rating in excess of 40 percent for 
chronic lumbar back pain with degenerative changes is denied.

Entitlement to an initial rating in excess of 10 percent for 
status post fracture, chronic right foot pain is denied.

Entitlement to a total disability rating based upon 
individual unemployability and due to a service-connected 
disability is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

